ORDER
Respondent Michael B. Roney was charged with a felony after issuing to himself and cashing a check in the amount of $1,265.00, drawn on a closed account. He entered a plea of guilty to an amended charge of theft by deception of under $100, a Class A misdemeanor, and received a sentence of ninety days in the county jail probated for one year, plus a fine of $100 and costs. Respondent made restitution on the check.
*417The Inquiry Tribunal charged the respondent with violation of SCR 3.130-8.3(b) and (c). That rule provides that it is professional misconduct for a lawyer to commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects, or to engage in conduct involving dishonesty, fraud, deceit or misrepresentation.
The respondent conceded that his actions amounted to professional misconduct, and warranted professional discipline. The Board of Governors of the Kentucky Bar Association has recommended that the respondent be found guilty of the charge stated against him, and be punished by public reprimand.
Having reviewed the record, and being duly advised, the Court accepts the report and recommendations of the Board of Governors. The respondent Michael B. Roney is found guilty of violation of SCR 3.130-8.3(b) and (c), and is hereby publicly reprimanded for professional misconduct.
The respondent is to pay the costs of this proceeding.
COMBS, LAMBERT, LEIBSON, REYNOLDS, SPAIN and WINTERSHEIMER, JJ., concur.
STEPHENS, C.J., not sitting.
ENTERED: January 8, 1992.
/s/ Charles M. Leibson Deputy Chief Justice